Order entered January 10, 2020




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-20-00026-CR

                          HAXAN WALDELL PALMER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F18-58280-T

                                            ORDER
       On October 4, 2019, after a jury convicted appellant of compelling prostitution of a child

under eighteen years of age, the trial judge assessed punishment at seven years in prison.

Appellant filed a timely notice of appeal dated November 1, 2019 that was forwarded to this

Court on January 8, 2020.

       If the trial court has appointed counsel based on appellant’s affidavit of indigency, we

ORDER the trial court to transmit to this Court appointed counsel’s name, State Bar number,

and contact information within THIRTY DAYS of the date of this order.

       If the trial court has not yet appointed counsel, we ORDER the trial court to conduct a

hearing to determine whether appellant is entitled to court-appointed counsel in this appeal. If the

trial court finds that appellant is entitled to court-appointed counsel, we ORDER the trial court
to appoint an attorney to represent appellant in the appeal. If the trial court finds that appellant is

not entitled to court-appointed counsel, the trial court shall determine whether appellant will

retain counsel to represent him in the appeal and, if so, the name, State Bar number, and contact

information for retained counsel. We ORDER the trial court to transmit a record of the hearing,

including findings of fact, any orders, and any supporting documentation, to this Court within

THIRTY DAYS of the date of this order.

         We DIRECT the Clerk to send copies of this order to the Honorable Lela Mays,

Presiding Judge, 283rd Judicial District Court and the Dallas County District Attorney’s Office.

         We ABATE the appeal to allow the trial court to comply with this order. The appeal will

be reinstated thirty days from the date of this order or when the findings are received, whichever

is earlier.1


                                                              /s/      CORY L. CARLYLE
                                                                       JUSTICE




1
 In any event, the record appears to include appellant’s waiver of the right to appeal. Counsel for appellant (or, if
appellant is not entitled to counsel and has not retained counsel, appellant) and the State should be prepared to
address this circumstance. See Price v. State, 67 S.W.3d 512, 513 (Tex. App.—Dallas 2002, no pet.).